944 F.2d 828
56 Fair Empl.Prac.Cas. (BNA) 1688
Jerry DANIELS, Plaintiff-Appellant,v.WESTINGHOUSE ELECTRIC CORPORATION, Defendant-Appellee.
No. 90-9106.
United States Court of Appeals,Eleventh Circuit
.Oct. 17, 1991.

Robert C.D. McDonald, Norcross, Ga., for plaintiff-appellant.
Steven T. Breaux and Paul T. Stagliano, Paul, Hastings, Janofsky & Walker, Atlanta, Ga., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Georgia;  Orinda D. Evans, Judge.
Before COX and DUBINA, Circuit Judges, and GODBOLD, Senior Circuit Judge.
PER CURIAM:


1
In this summary judgment case we affirm on the order of the District Court.  772 F.Supp. 1278 (1990).


2
AFFIRMED.